Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of benzaldehyde, 3-ethoxy-4-hydroxy (aka ethyl vanillin) for (i) and C12-14Sec Pareth-3 for (ii) in the reply filed on 11/17/2020 is maintained. 

Claims Status
Claims 1-7, 9-13, 16, and 18-19 are pending. Claims 8, 14-15, and 17 are canceled. Claims 2-7 and 9 are withdrawn. Claims 1, 10-13, and 16, and 18-19 are examined in accordance to the elected species. 



Priority
	This application is a Continuation of 15/183,353 filed 06/15/2016, which has priority to PRO 62/175,439 filed on 06/15/2015. The effective filing date is 06/15/2015.

Action Summary
Claim 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sepulveda et al. (US4,457,857) is withdrawn in light of the claim amendment. 
Claims 1, 10-13, and 16-17 rejected under 35 U.S.C. 103 as being un-patentable over Wevers et al. (US2004/0018955 A1) are withdrawn in light of the claim amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10-13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellner et al. (US5,407,668).
Kellner teaches a clear deodorant stick comprising:
1-20% soap, 
 0.01-10% of an antibacterial agent, 
 10-40% water, 
 40-90% polyhydric alcohol, 
 1-10% Pentadoxynol 200 
 1-20% of a clarity enhancing solubilizer which is a mixture (a) and (b) wherein (b) is C12-13 pareth-3, see Abstract and col. 3, lines 60-62. Moreover, Kellner teaches suitable alkali metal salts can be included, see col. 2, lines 39-40. While the prior art does not teach alkali metal salt is an antiperspirant active as recited in claim 18, the prior art teaching of alkyl metal salt is an antiperspirant active as evidenced by the instant specification, see page 16, lines 29-32 bridging page 17, lines 1-2. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 10-13, 16, and 18=19 are rejected under 35 U.S.C. 103 as being un-patentable over Kiyomitsu et al. (JP2003113392A) in view of Fiume et al., International Journal of Toxicology, 31 (Supplement 2) 169S-244S 2012. 
Kiyomitsu et al. teaches a deodorant/fragrance composition comprising (A) a top note component, (B) a middle note component, and (C) base note. Each classified into base note components, (D) Fragrance / deodorant composition comprising at least one natural or synthetic fragrance selected from each group of natural fragrances, process for producing the same, and fragrance / deodorant for human body containing the fragrance / deodorant composition to provide the agent, see para [0010]. Moreover, Kiyomitsu et al. teaches the top note component is 5 to 100% by weight, (B) the middle note component is 10 to 50% by weight, (C) the base note (fragrance) component is 10 to 50% by weight, and (D) the mix note component, see para [0015]. The 10-50% of base note C, e.g. ethyl vanillin touches the instant claimed fragrance component (i). Base note includes ethyl vanillin (aka benzaldehyde-3-ethoxy-4-hydroxy), see para [0018]. Additionally, Kiyomitsu et al. teaches the fragrance and deodorant composition blended with natural fragrance can be used for aroma and deodorant for human body such as deodorant lotion, deodorant powder, deodorant spray and deodorant stick, see para [0019] and eau de toilette and eau de parfum, see para [0021]. Kiyomitsu et al. teaches 
Kiyomitsu et al. does not teach C12-14Sec Pareth-3.
Fiume et al. teaches Alkyl PEG Ethers as used in cosmetics and primarily function in cosmetics as surfactants, and some have additional functions as skin-conditioning agents, fragrance ingredients, and emulsion stabilizers. Fiume et al. also teaches Alkyl PEG Ethers include C12-14 sec-Pareth-3, see Table 3. Fiume et al. further teaches these Akyl PeG Ethers can be used at concentrations of less than 5% in personal care products, see page 199S, left col, fifth para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was file to include C12-14 Pareth-3 as the surfactant in the amount of less than 5% to give Applicant’s claimed invention. One would have been motivated by the fact that surfactant can be included in the composition taught by Kiyomitsu et al. and also because Fiume et al. teaches C12-14 Pareth-3 can be used as a surfactant in personal care composition. One would reasonably expect the inclusion of C12-14 Pareth-3 as a surfactant to enhance the thickening and emulsifying properties of the fragrance/deodorant composition of Kiyomitsu et al. with success. 
Accordingly, while none of cited prior art references do not expressly teach C12-14 Pareth-3 is substantially non-odorous fragrance fixative, the instant specification and the election of C12-14 Pareth-3 as substantially non-odorous fragrance fixative, is taken as evidentiary that C12-14 Pareth-3 is a substantially non-odorous fragrance fixative. Futhermore, 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEAN P CORNET/Primary Examiner, Art Unit 1628